Citation Nr: 1329475	
Decision Date: 09/13/13    Archive Date: 09/20/13

DOCKET NO.  06-08 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left wrist 
disability, to include a ganglion cyst.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Counsel

INTRODUCTION

The Veteran served on active duty from April 1992 to April 
1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO).  

In March 2007, the Veteran testified before the undersigned 
Veterans Law Judge via video conference.  A transcript of 
the hearing is associated with the claims file.  

This appeal initially included a claim of service connection 
for allergic rhinitis; however, service connection for 
allergic rhinitis was established in a December 2012 rating 
decision.  The RO thus fully granted the benefit sought.  As 
such, that issue is no longer on appeal.  

In September 2007 and March 2013, the Board remanded this 
appeal for additional development.  At the time of the March 
2013 remand, the Board also denied an initial increased 
rating for service-connected residuals of right wrist 
ganglion cyst removal.  The requested development has been 
conducted and the appeal has been returned to the Board for 
adjudication.  

The Board also notes that, in addition to the paper claims 
file, there is a Virtual VA paperless claims file associated 
with the Veteran's claim.  A review of the documents in such 
file reveals that they include additional VA medical 
records; however, the agency of original jurisdiction (AOJ) 
considered that evidence in the May 2013 supplemental 
statement of the case.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

Although the Board regrets the additional delay, a remand is 
necessary to ensure that due process is followed and that 
there is a complete record upon which to decide the 
Veteran's remaining claims so that he is afforded every 
possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.

The Veteran contends that she had a ganglion cyst on her 
left wrist in service and that she has had continual left 
wrist symptoms, including pain, since service.

In March 2013, the Board remanded the Veteran's claim for an 
adequate VA examination.  In pertinent part, the Board found 
that the prior October 2011 VA examiner had failed to 
consider all the relevant facts in the Veteran's case, 
including the medical evidence of a diagnosed left wrist 
ganglion cyst in an April 2009 private medical record by Dr. 
R.R. Hughes (associated with the Social Security 
Administration records).  The Board also found that the 
October 2011 VA examiner had not provided a nexus opinion 
for the previously diagnosed left wrist ganglion cyst.

In May 2013, the Veteran underwent another VA examination.  
However, that VA examiner failed to consider all the 
evidence noted in the March 2013 Board remand - namely the 
April 2009 private medical record by Dr. R.R. Hughes noting 
"swelling and tenderness over the dorsal surface of the left 
wrist from a small ganglion cyst".  Instead, the VA examiner 
appears to have considered an April 2009 VA medical record 
that was not relevant to the current claim.

Additionally, the March 2013 VA examiner did not address all 
the medical questions that the Board requested.  
Specifically, the VA examiner did not provide a medical 
opinion for the previously diagnosed (in July 2004 and April 
2009) ganglion cyst.  Furthermore, the examiner did not 
provide an explanation for the determination that the 
previously diagnosed left wrist ganglion cyst (in July 2004 
and April 2009) was not caused or aggravated by her service-
connected residuals of ganglion cyst removal of the right 
wrist.

Once VA undertakes the effort to provide an examination for 
a service connection claim, even if not statutorily 
obligated to do so, it must provide an adequate one or, at a 
minimum, notify the claimant why one will not or cannot be 
provided).  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  
Therefore, a remand is necessary in order to obtain an 
addendum opinion that is adequate for adjudication purposes.  
In this regard, where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).

The Board notes that although the AOJ has already associated 
more recent VA medical records with the Virtual VA claims 
file, the Veteran receives continuing treatment from the 
Tampa VA Medical Center.  The most recent records contained 
in the claims file (Virtual VA) are dated in May 2013.  
Therefore, any VA treatment records dated from May 2013 to 
the present should be obtained on remand.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should obtain VA treatment 
records from the Tampa VA Medical 
Center dated from May 2013 to the 
present.  All reasonable attempts 
should be made to obtain such records.  
If any records cannot be obtained after 
reasonable efforts have been made, 
issue a formal determination that such 
records do not exist or that further 
efforts to obtain such records would be 
futile, which should be documented in 
the claims file.  The Veteran must be 
notified of the attempts made and why 
further attempts would be futile, and 
allowed the opportunity to provide such 
records, as provided in 38 U.S.C.A. § 
5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After the additional VA medical 
records are associated with the claims 
file, return the claims file to the 
March 2013 VA examiner.  The claims 
file and a full copy of this REMAND 
must be made available to the examiner.  
The examiner shall note in the 
examination report that the claims 
folder and the REMAND have been 
reviewed.  If the March 2013 VA 
examiner is not available, the claims 
file should be provided to an 
appropriate medical professional to 
render the requested opinions.  

The need for an additional examination 
of the Veteran is left to the 
discretion of the clinician selected to 
write the addendum opinion.  

Following a review of the paper and 
Virtual claims files, which includes VA 
treatment records, the VA medical 
opinion provider should offer an 
opinion on the following:

a)  Does the Veteran currently have a 
left wrist disorder?  If so please 
clarify which disorder(s).

b)  Is any diagnosed left wrist 
disorder(s) at least as likely as not 
related to the Veteran's active 
service?  The VA medical opinion 
provider should specifically consider 
the Veteran's current reports of left 
wrist pain since service.  

c)  If the VA medical opinion provider 
finds that the Veteran does not 
currently have evidence a ganglion 
cyst, s/he should address the (i) July 
2004 VA medical record and (ii) April 
2009 private medical record by Dr. R. 
R. Hughes that note a diagnosis of left 
wrist ganglion cyst.  Are those prior 
diagnoses of a left wrist ganglion cyst 
indicative of a ganglion cyst that at 
least as likely as not started during 
the Veteran's active service, or is 
otherwise related to such service, and 
has continued to the present, though it 
may not present currently?  
Alternatively, are such prior diagnoses 
at least as likely as not acute and 
transitory disorder(s) that began after 
service and are not related to such 
service?

d)  Is it at least as likely as not 
that the any currently diagnosed left 
wrist disorder was caused or aggravated 
(worsened beyond natural progression) 
by the Veteran's service-connected 
residuals of ganglion cyst removal of 
the right wrist?  

The term "at least as likely as not" 
does not mean within the realm of 
medical possibility, but rather that 
the weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of that conclusion as 
it is to find against it.

A complete explanation must be given 
for all opinions and conclusions 
expressed.  The VA medical opinion 
provider should reconcile his/her 
opinion with any other opinion on 
record that may conflict, such as the 
findings and/or opinions of the prior 
January 2011 VA examiner.

3.  After completing the above, and any 
other development that may be indicated 
by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's 
claim should be readjudicated based on 
the entirety of the evidence.  If the 
claim remains denied, the Veteran and 
his representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MARJORIE A. AUER  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).


